 


109 HR 2594 IH: Songwriters Capital Gains Tax Equity Act
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2594 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Lewis of Kentucky (for himself, Mr. Tanner, Mrs. Blackburn, Mr. Cooper, Mr. Jenkins, Mr. McCrery, Mr. Gordon, Mr. Ford, Mr. Foley, Mr. Doggett, Mr. English of Pennsylvania, Mr. Rogers of Kentucky, Mr. Hayworth, Mr. Cardin, Mr. Davis of Kentucky, Mr. Davis of Tennessee, Mr. Whitfield, Mr. Hall, Mr. Taylor of Mississippi, Mr. Engel, Mr. Coble, Mr. Brady of Texas, Mrs. Bono, Mr. Conyers, Mr. Franks of Arizona, Mr. Hoyer, Mr. Brown of South Carolina, Mr. Goode, Mr. Kucinich, Mr. Cramer, Mr. Chandler, and Mr. Herger) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide capital gains tax treatment for certain self-created musical works. 
 
 
1.Short titleThis Act may be cited as the Songwriters Capital Gains Tax Equity Act. 
2.Capital gains treatment for certain self-created musical works 
(a)In generalSubsection (b) of section 1221 of the Internal Revenue Code of 1986 (relating to capital asset defined) is amended by redesignating paragraph (3) as paragraph (4) and by inserting after paragraph (2) the following new paragraph: 
 
(3)Sale or exchange of self-created musical worksAt the election of the taxpayer, paragraphs (1) and (3) of subsection (a) shall not apply with respect to any sale or exchange of musical compositions or copyrights in musical works by a taxpayer described in subsection (a)(3).. 
(b)Limitation on charitable contributionsSubparagraph (A) of section 170(e)(1) of the Internal Revenue Code of 1986 is amended by inserting (determined without regard to section 1221(b)(3)) after long-term capital gain. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
